ORIGINAL

IN THE UNITED STATES DISTRICT COURT

FILED IN THE
UNITED STATES DISTRICT COURT
DISTRICT OF Haat

NOV 13 2018
FOR THE DISTRICT OF HAWAII spt DDrin? yy

SUE BEITIA, CLERK
UNITED STATES OF

AMERICA,

) MJ 18-01253 RLP
)

) DECLARATION OF INTERPRETER

Plaintiff, )

vs. )

)

ABDURAHMAN, (01) )

)

)

)

Defendant.

 

DECLARATION OF INTERPRETER
The undersigned interpreter declares that, except
to the extent that there may have been contact while
providing interpreter services in this or a prior case,
he has not had any prior involvement with this case nor
with the defendant nor any witness involved herein.

Dated: Honolulu, Hawaii, November ao 2018,

a JATIND Monica Lay
